Citation Nr: 1013780	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  09-05 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel







INTRODUCTION

The appellant had actice duty training (ACDUTRA) from July 
2003 to November 2003 and active service from August 2004 to 
February 2006.  The appellant also had additional service in 
the National Guard.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Portland, Oregon, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has appealed the denial of service connection 
for a psychiatric disability.  The appellant has indicated 
that he has a psychiatric disability that is attributable to 
service.  PTSD and major depressive disorder, recurrent, 
severe and secondary to PTSD, were diagnosed in a February 
2007 examination.  A MHICM screening in February 2007 noted 
that the appellant had a diagnosis of severe and persistent 
mental illness with severe functional impairment.  
Examination in January 2008 noted a history of signs and 
symptoms consistent with PTSD and depression.  PTSD and rule 
out MDE was diagnosed.  In a February 2008 examination, PTSD 
and depression were assessed.  Examination in March 2008 
diagnosed PTSD and rule out major depression.  PTSD was 
assessed in May 2009.  

The Board notes that the appellant has claimed a psychiatric 
disability that is attributable to service.  The Board 
further notes that the appellant was diagnosed with PTSD 
shortly after separation from service.  In light of the 
above, the Board is of the opinion that further development 
is required before the Board decides the issue of entitlement 
to service connection.  Under 38 C.F.R. § 3.159(c)(4), in a 
claim for disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  A medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but: (A) Contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent  symptoms of a disability; (B) Establishes that the 
appellant suffered an event, injury or disease in service; 
and (C)  Indicates that the claimed disability or symptoms 
may be associated with the established event, injury or 
disease in service or with another service-connected 
disability.  The Board notes that the appellant's post-
service treatment records show he has been diagnosed with 
PTSD and major depressive disorder.  The Board is of the 
opinion that the appellant should be afforded a VA 
compensation and pension examination to determine the nature 
and extent of any idenitifed psychiatric disability and the 
relation to service.   

The Board further notes that the appellant has reported 
additional service in the National Guard.  On remand, these 
records should be obtained and associated with the claims 
file.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded a VA 
examination to determine whether he has 
PTSD or any other psychiatric disability.  
The examiner should determine the nature 
and extent of any currently demonstrated 
acquired psychiatric disorders.  A 
diagnosis of PTSD under DSM IV criteria 
should be made or ruled out.  If PTSD is 
diagnosed, the examiner should identify 
the specific stressor or stressors that 
support that diagnosis.  If PTSD is not 
diagnosed, the examiner should explain why 
the diagnosis was not made.  If a 
psychiatric disability other than PTSD is 
diagnosed, the examiner should provide an 
opinion as to whether the psychiatric 
disability is likely, as likely as not, or 
not likely related to service.  

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.

2.  If available, obtain and associate 
with the claims file the appellant's 
National Guard records.  



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


